DETAILED ACTION
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  “both end parts of the cord” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “both end parts of the cord,” but it is not clear as to what the claimed end parts are intended to refer. To that point, an intermediate part of the cord has been recited as extending between the first and second rotating members, and thus it is unclear if the both end parts are referring to the ends of the immediate part. Further, the claim recites “a cord restriction switcher configured to switch movement restriction and movement restriction release of the cord…” It is not understood what this means. That is, no structural specificity at all has been given to the two modes to be switched, and thus Examiner cannot understand what is actually occurring during switching. The same rationale applies to the recitation “a head restriction switcher configured to switch movement restriction and movement restriction release of the head mounting frame…” All further limitations directed to the head restriction switcher and the cord restriction switcher are unclear because they have not been recited in any way so as to allow for clear understanding. Clarification is required.
Because claims 2-7 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (6,585,347) in view of Yusef et al. (2003/0076380) and Bradford (4,804,285).

 	Regarding claim 1, Johnson teaches a moving device for alternatively moving a discharge head for printing by discharging an ink to a printing medium being conveyed in a first horizontal direction and a maintenance part for performing maintenance of the discharge head in a second horizontal direction different from the first horizontal direction, comprising: 
a body frame (fig. 9, item 82); 
a first body-side rotating member (fig. 9, item 91) and a second body-side rotating member (fig. 9, pulley mounted to motor 88) mounted rotatably on the body frame while being separated from each other in the second horizontal direction (fig. 9, X direction); 
a head mounting frame (fig. 9, item 30) provided movably between the first body-side rotating member and the second body-side rotating member while mounting the discharge head (fig. 9, item 10); 
a maintenance mounting frame (fig. 9, item 104) provided movably between the first body-side rotating member and the second body-side rotating member while mounting the maintenance part below the head mounting frame (see fig. 13, note that maintenance frame 104 can move in X direction); 
a motor (fig. 9, item 88) coupled to one of the first body-side rotating member and the second body-side rotating member (see fig. 9);
a cord (fig. 9, item 90) having an intermediate part laid among the first body-side rotating member and the second body-side rotating member (see fig. 9), and both end parts of the cord being fixed to the maintenance mounting frame (see 112 rejection, see below); 
a cord restriction switcher configured to switch movement restriction and movement restriction release of the cord (see 112 rejection); and 
a head restriction switcher configured to switch movement restriction and movement restriction release of the head mounting frame (see 112 rejection), 
wherein the maintenance mounting frame is moved together with the maintenance part by operating the motor (see below, note that upon combination of the references, the limitation would be met) while releasing the movement restriction of the cord and restricting a movement of the head mounting frame (see 112 rejection), and 
the head mounting frame is moved together with the discharge head by operating the motor (see below, note that upon combination of the references, the limitation would be met) while restricting a movement of the cord and releasing the movement restriction of the head mounting frame (see 112 rejection).
Johnson does not teach wherein both end parts of the cord being fixed to the maintenance mounting frame. Yusef teaches a cord wrapped around first and second rotating members to move a head mounting frame and a second component via a movement of the cord via a motor (Yusef, see figs. 3A, 4, Note that if the head mounting frame is analogized to item 36 and maintenance mounting frame is analogized to item 70, the maintenance mounting frame would have both ends of cord 50 fixed to it). It would have been obvious to adopt the movement mechanism disclosed by Yusef in the device disclosed by Johnson because doing so would allow for the movement of two frames by use of a single motor instead of two separate motors. In other words, allowing for both the head frame and the maintenance frame to be attached to the same cord would allow for movement of the one cord to effect movement of the head frame and the maintenance frame. Because Johnson does not detail any specifics about how its maintenance frame is moved, one of skill in the art would look to Yusef to devise a way to move both the head frame and the maintenance frame along a single axis. 
Johnson in view of Yusef does not teach wherein the motor is coupled to the head mounting frame or a head-side rotating member provided rotatably on the head mounting frame, the head-side rotating member rotating by receiving a rotational drive force of the motor. Bradford teaches this (Bradford, see fig. 4, Note that motor 30 is coupled to carriage 10 instead of right and left rotating members 50, as shown in the embodiment according to figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to mount the motor to the head mounting frame/carriage, as disclosed by Bradford, in the device disclosed by     because doing so would amount to the substitution of one known motor arrangement for another to obtain predicable results (compare Bradford, figs. 1, 4).
Note that, upon addition of the head-side rotating member and motor disclosed by Bradford to the device of Johnson in view of Yusef, the intermediate part of the cord would wrap around the head-side rotating member. 
 	Regarding claim 2, Johnson in view of Yusef and Bradford teaches the moving device according to claim 1, wherein: the head restriction switcher restricts the movement of the head mounting frame at a printing position where printing on a printing medium is performed by the discharge head (Johnson, see fig. 9, Note that the portion of the belt to which the head is attached is being taken to “restrict the movement of the head” in the printing position. Note that “restrict” can mean any number of things. Here, the fact that the belt is stationary means the head mounting frame also does not move, and thus the belt “restricts” movement of the head mounting frame). 	Regarding claim 3, Johnson in view of Yusef and Bradford teaches the moving device according to claim 2, wherein: the head restriction switcher continues the movement restriction of the head mounting frame at the printing position while printing on the printing medium is performed by the discharge head (Johnson, see fig. 9, Note that, as defined in claim 2, the limitation is met). 	Regarding claim 4, Johnson in view of Yusef and Bradford teaches the moving device according to claim 2, wherein: the head restriction switcher includes a body-side engaging member mounted on the body frame, a head-side engaging member mounted on the head mounting frame and an engagement switching member configured to switch engagement and disengagement of the body-side engaging member and the head-side engaging member (see 112 rejection). 	Regarding claim 5, Johnson in view of Yusef and Bradford teaches the moving device according to claim 2, wherein: the motor operates to move the maintenance mounting frame together with the maintenance part to the printing position (Johnson, see fig. 13) and position the maintenance part below the discharge head while the movement of the head mounting frame is restricted at the printing position (Johnson, see fig. 13). 	Regarding claim 6, Johnson in view of Yusef and Bradford teaches the moving device according to claim 2, wherein: the motor operates to move the head mounting frame together with the discharge head to a retracted position separated from the printing position in the second horizontal direction and form a space enabling access to the discharge head from below while the movement of the maintenance mounting frame is restricted at the printing position (Johnson, see figs. 9, 13, Note that the head can move to the maintenance position of the maintenance unit can move to the printing position). 	Regarding claim 7, Johnson in view of Yusef and Bradford teaches the moving device according to claim 1, wherein: the cord restriction switcher includes a brake member coupled to at least one of the first body-side rotating member and the second body-side rotating member (see 112 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853